Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No 17/348,642 filed 05/15/2021 to 07/11/2022. 
Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 7 and 11.
b.	Claims 1-20 are pending on the application.
Drawings
3.	The drawings were received on 06/15/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 07/11/2022.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 06/15/2021.  The information disclosed therein was considered.
Specification
5.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the parent application No. 16/856,947 should be updated; namely, it has matured into U.S. Patent No. 11,066,661.  Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,066,661.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has A system for DNA synthesis, comprising: a DNA symbol library comprising a number of DNA symbols each comprising a number of nucleotide pairs, the number of DNA symbols being 4A(the number of nucleotide pairs), each DNA symbol having a first overhanging end; and a DNA linker library comprising pairs of DNA linkers each comprising nucleotides, a first linker of a pair having a first overhanging end and a second linker of the pair having a first overhanging end, the first overhanging end of the first linker being the same nucleotide for each first linker, wherein the first linker of a pair is adapted to join to the first overhanging end of a DNA symbol.  A system for DNA synthesis, comprising: a DNA symbol library comprising a number of DNA symbols each comprising a number of nucleotide pairs, the number of DNA symbols being 4A(the number of nucleotide pairs), each DNA symbol having a first overhanging end and a second overhanging end different than and non-complimentary to the first overhanging end, the first overhanging end and the second overhanging end being the same nucleotides for each DNA symbol; and a DNA linker library comprising pairs of DNA linkers each comprising nucleotides, a first linker of a pair having a first end and a second end and a second linker of the pair having a first end and a second end, the first end of the first linker being the same nucleotides for each first linker and the second end of the second linker being the same nucleotides for each second linker, wherein the second end of the first linker and the first end of the second linker have complementary nucleotides, wherein the first linker of a pair is adapted to join to the first overhanging end of a DNA symbol and the second linker of the pair is adapted to join to the second overhanging end of another DNA symbol.  A method of making a DNA gene, comprising: providing a DNA symbol library comprising a number of DNA symbols each having a first overhanging end and a second overhanging end different than and non-complimentary to the first overhanging end, the first overhanging end and the second overhanging end being the same nucleotides for each DNA symbol; providing a DNA linker library comprising pairs of DNA linkers each comprising nucleotides, a first linker of a pair having a first end and a second end and a second linker of the pair having a first end and a second end, the first end of the first linker being the same nucleotides for each first linker and the second end of the second linker being the same nucleotides for each second linker, wherein the second end of the first linker and the first end of the second linker have complementary nucleotides; simultaneously: linking a first DNA symbol to a first first linker and to a first second linker, the first and second linkers from a pair of linkers or from different pairs of linkers, the first end of the first symbol linking to the first first linker and the second end of the first symbol linking to the first second linker to form a first oligo; linking a second DNA symbol to a second first linker and to a second second linker, the first and second linkers from a pair of linkers or from different pairs of linkers, the first end of the second symbol linking to the second first linker and the second end of the second symbol linking to the second second linker to form a second oligo; and 24 Holzer Patel DrennanSTL 074690.10linking a third DNA symbol to a third first linker and to a third second linker, the first and second linkers from a pair of linkers or from different pairs of linkers, the first end of the third symbol linking to the third first linker and the second end of the third symbol linking to the third second linker to form a third oligo; and linking the first oligo, the second oligo and the third oligo to form the DNA gene. and functional corresponding to claim limitation recited the U.S. Patent No. 11,066,661 such as a system for DNA synthesis, comprising: a DNA symbol library comprising a number of DNA symbols each comprising a number of nucleotide pairs, the number of DNA symbols being 4A(the number of nucleotide pairs), each DNA symbol having a first overhanging end and a second overhanging end different than and non-complimentary to the first overhanging end, the first overhanging end and the second overhanging end being the same nucleotides for each DNA symbol; and a DNA linker library comprising pairs of DNA linkers each comprising nucleotide pairs, a first linker of a pair having a first overhanging end and a second overhanging end and a second linker of the pair having a first overhanging end and a second overhanging end, the first overhanging end of the first linker being the same nucleotides for each first linker and the second overhanging end of the second linker being the same nucleotides for each second linker, wherein the second overhanging end of the first linker and the first overhanging end of the second linker have complementary nucleotides, wherein the first linker of a pair is adapted to join to the first overhanging end of a DNA symbol and the second linker of the pair is adapted to join to the second overhanging end of another DNA symbol and a method of making a DNA gene, comprising: providing a DNA symbol library comprising a number of DNA symbols each having a first overhanging end and a second overhanging end different than and non-complimentary to the first overhanging end, the first overhanging end and the second overhanging end being the same nucleotides for each DNA symbol; providing a DNA linker library comprising pairs of DNA linkers each comprising nucleotide pairs, a first linker of a pair having a first overhanging end and a second overhanging end and a second linker of the pair having a first overhanging end and a second overhanging end, the first overhanging end of the first linker being the same nucleotides for each first linker and the second overhanging end of the second linker being the same nucleotides for each second linker, wherein the second overhanging end of the first linker and the first overhanging end of the second linker have complementary nucleotides; simultaneously: linking a first DNA symbol to a first first linker and to a first second linker, the first and second linkers from a pair of linkers or from different pairs of linkers, the first overhanging end of the first symbol linking to the first first linker and the second overhanging end of the first symbol linking to the first second linker to form a first oligo; linking a second DNA symbol to a second first linker and to a second second linker, the first and second linkers from a pair of linkers or from different pairs of linkers, the first overhanging end of the second symbol linking to the second first linker and the second overhanging end of the second symbol linking to the second second linker to form a second oligo; and linking a third DNA symbol to a third first linker and to a third second linker, the first and second linkers from a pair of linkers or from different pairs of linkers, the first overhanging end of the third symbol linking to the third first linker and the second overhanging end of the third symbol linking to the third second linker to form a third oligo; and linking the first oligo, the second oligo and the third oligo to form the DNA gene.
However, the current claimed invention discloses a system for DNA synthesis and a method of making a DNA gene (claims 1-20), while the U.S. Patent No. 11,066,661 discloses a system for DNA synthesis and a method of making DNA gene, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 11,066,661 can have the same result and apply the system has DNA symbol library that includes a number of DNA symbols provided with a number of nucleotide pair for the purpose using the system utilizes a library of symbols and a library of paired linkers to form a DNA gene or strand with the nucleotides arranged in the desired order.  The system utilizes libraries of oligos to synthesize DNA strands or genes.
                                             Allowable Subject Matter
8.	Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hauge et al (US. 2006/0141626) disclosed the non-random assembling of DNA molecules in a DNA construct and a method of using such constructs, including production of nucleic acid libraries. 
Weissman et al (US. 6,287,825) disclosed DNA fragments can be generates variable overhangs. A region of non-complementary single stranded DNA at the can be used. Heterogybrid DNA containing one DNA strand derived from each of two different samples, or homohybrids containing DNA strands from the same sample, can be selected.
Coll Mulet et al (US. 10,260,087) disclosed the methods for the identification of methylated cytosines in a population of double stranded DNA molecules
When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824